                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     ALBERT CHRIS HESTERMAN, an
9    individual, and LORI TROCHIM, an
10   individual                                         Case No. 2:18-cv-01821-RAJ
11                 Plaintiffs,                          ORDER TO SHOW CAUSE
12          v.

13   RPM INTERNATIONAL, INC., et al.,
14                 Defendants.
15
16          This matter comes before the Court sua sponte. Before proceeding further with

17   this matter, the Court is obligated to determine whether it has subject matter jurisdiction.

18   Fed. R. Civ. P. 12(h)(3); Moore v. Maricopa Cty. Sheriff’s Office, 657 F.3d 890, 894 (9th

19   Cir. 2011). Absent jurisdiction, any determination on the merits would be void. Watts v.

20   Pinckney, 752 F.2d 406, 409 (9th Cir. 1985).

21          Federal courts have diversity jurisdiction over civil actions where the amount in

22   controversy exceeds $75,000, exclusive of interest and costs, and the case is between

23   citizens of different states. 28 U.S.C. § 1332. Plaintiffs allege this Court has diversity

24   jurisdiction over the action. Dkt. # 3. However, Plaintiffs’ Complaint fails to

25   affirmatively allege the citizenship of each corporate party. See Harris v. Rand, 682 F.3d

26   846, 850 (9th Cir. 2012) (“Given their limited jurisdiction, federal courts have repeatedly

27   held that a complaint must include allegations of both the state of incorporation and the

28   ORDER – 1
1    principal place of business of corporate parties.”). Accordingly, the Court orders
2    Plaintiffs to show cause as to why this case should not be dismissed for lack of
3    jurisdiction.
4              Plaintiffs shall file a written response to this order, not exceeding five (5) pages,
5    on or before February 8, 2019. Failure to file a response will result in dismissal of this
6    action.
7
8              DATED this 25th day of January, 2019.
9
10
11
                                                           A
                                                           The Honorable Richard A. Jones
12                                                         United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
